DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masao (US 20020024618 A1).

    PNG
    media_image1.png
    532
    625
    media_image1.png
    Greyscale


With respect to claim  13, Masao discloses a display device comprising: a light source device (implicitly disclosed by the operation of fig.4 above); and a light modulation device (fig.4, 4 and 5) configured to modulate light from the light source device in accordance with image information, wherein the light modulation device has a liquid crystal panel having a plurality of pixels (see the plurality of pixels of fig.4), each of the pixels has at least a first sub-pixel and a second sub-pixel (see 1 and 2 above), the light source device emits a first light beam having a first wavelength band (see R in fig.4), and emits a second light beam (B in fig.4) having a second wavelength band different from the first wavelength band, and the light source device has a switching section (see the operation disclosed by fig.4) configured to temporally switch between a first period in which the first light beam enters the first sub-pixel, and the second light beam enters the second sub-pixel (see R and B above), and a second period in which the first light beam enters the second sub-pixel, and the second light beam enters the first sub-pixel (see R and B).
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not disclose or render obvious a light source section configured to emit light which has a first wavelength band and includes a first light beam polarized in a first polarization direction and the first light beam polarized in a second polarization direction different from the first polarization direction; a first polarization split element configured to transmit the first light beam which is polarized in the first polarization direction and enters the first polarization split element along a first direction from the light source section toward the first direction, and configured to reflect the first light beam which is polarized in the second polarization direction toward a second direction crossing the first direction; a first retardation element disposed at the first direction side of the first polarization split element, and configured to convert the first light beam which is polarized in the first polarization direction and enters the first retardation element along the first direction from the first polarization split element into the first light beam polarized in the second polarization direction; a second polarization split element disposed at the first direction side of the first retardation element, and configured to reflect the first light beam which is polarized in the second polarization direction and enters the second polarization split element along the first direction from the first retardation element toward the second direction; a second retardation element which the first light beam polarized in the second polarization direction enters along the second direction from the first polarization split element and the second polarization split element; and a light conversion device having a diffusion element configured to diffuse the first light beam which enters the diffusion element along the second direction from the second retardation element to emit the first light beam diffused toward a third direction as an opposite direction to the second direction, a first wavelength conversion element configured to perform wavelength conversion on the first light beam which enters the first wavelength conversion element along the second direction from the second retardation element to emit a second light beam having a second wavelength band different from the first wavelength band toward the third direction, and a substrate which rotates around a rotational axis along a proceeding direction of the first light beam, wherein the diffusion element and the first wavelength conversion element are disposed side by side on a same circumference centering on the rotational axis on a surface of the substrate, the second retardation element is disposed between the first polarization split element and the substrate, the second retardation element is disposed between the second polarization split element and the substrate, the first polarization split element transmits the first light beam which enters the first polarization split element along the third direction from the diffusion element toward the third direction, and transmits the second light beam which enters the first polarization split element along the third direction from the first wavelength conversion element toward the third direction, and the second polarization split element transmits the first light beam which enters the second polarization split element along the third direction from the diffusion element toward the third direction, and transmits the second light beam which enters the second polarization split element along the third direction from the first wavelength conversion element toward the third direction.
Claims 2-12 are allowed as they depend from an allowed claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882